DETAILED ACTION
This is a FINAL Office Action (“Action”) in reply to the response filed 7/13/2022 (“July Resp.”). In the July Resp. claims 21-40 are pending. The following is a listing of cited and applied prior art in this Action:
U.S. Patent Application Publication No. 2010/0238941, to Matsuo, which was previously examiner-cited and applied.
U.S. Patent Application Publication No. 2017/0339062, to Mayer-Wolf et al. (“Mayer-Wolf”), which was previously examiner-cited.
U.S. Patent Application Publication No. 2007/0280277, to Lund, which was previously applicant-cited and applied.

The following is a status listing of the pending claims:
35 U.S.C. § 103 – Claims 21-24, 26-33, and 35-39 are obvious over Matsuo in view of Mayer-Wolf.
35 U.S.C. § 103 – Claims 25, 34, and 40 are obvious over Matsuo in view of Mayer-Wolf and in further view of Lund.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on 10/18/2022 is in compliance with the provisions of 37 C.F.R. §§ 1.97 and 1.98 and has been considered by the examiner.

Response to Arguments and Amendments
Previously Presented Claim Rejections Under 35 U.S.C. § 112(b)
The previously presented claim rejections under section 112(b) are withdrawn in light of the claim amendments submitted in the July Resp. However, new section 112(b) claim rejections are presented below in light of the claim amendments submitted in the July Resp.

Previously Presented Claim Rejections Under 35 U.S.C. § 103
The previously presented claim rejections under section 103 are withdrawn in light of the claim amendments and corresponding remarks submitted in the July Resp. However, upon further search and consideration, the claims are rejected as explained below.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 has been amended to recite, among other limitations, “the different flow control threshold levels have respective spacings in the shared memory that are configurable, by a network administrator”. (Emphasis added.) The previous language of claim 30 stated, “the different flow control threshold levels have a network administrator configurable spacing”. The previous language defined a property of the spacings of the threshold levels as capable of being configured by a network administrator, more particularly, a property of the “[n]etwork element circuitry” is defined, whereas the current claim language is more compulsory in that the spacings are configured by a network administrator.1 In other words, the current language of claim 30 appears to be directed to both the structure of the “[n]etwork element circuitry” and the use of that circuitry “by a network administrator” to set the spacings. This makes the claim indefinite because there is confusion as to when direct infringement occurs because the language appears to be claiming both the product and a method of using the product. See MPEP § 2173.05(p)(II) (citing  In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318 (Fed. Cir. 2011)). For at least this reason, claim 30 is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.2
Claims 31-40 depend from independent claim 30, thus, they contain the same limitation at issue and are thus also indefinite under section 112(b) for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for the same reason as claim 30.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 21-24, 26-33, and 35-39 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo (U.S. 2010/0238941) in view of Mayer-Wolf (U.S. 2017/0339062), both of which are in the same field of packet switching using buffers/queues as the claimed invention.

Regarding claim 21, Matsuo teaches:
A method (Matsuo, Fig. 3) comprising: 
at hardware forwarding element circuitry (Matsuo, Figs. 1, 2, LIU card 2, for example, is a type of circuitry, see ¶¶ 55-62): 
associating a first flow control threshold level in a first buffer with a first priority level (Matsuo, Fig. 3A, ¶¶ 96-101, queue 100 (a first buffer) has a first flow control threshold level Tdi0, where each packet stored in the queue is associated with a respective priority class (level), see ¶¶ 4, 94; see also Fig. 10, ¶¶ 135-138, which also has different flow control threshold levels in various queues (buffers));
associating a second flow control threshold level in a second buffer with a second priority level (Matsuo, Fig. 3A, ¶¶ 96-101, queue 101 (a second buffer) has a second flow control threshold level Tdi1, where each packet stored in the queue is associated with a respective priority class (level), see ¶¶ 4, 94; see also Fig. 10, ¶¶ 135-138, which also has different flow control threshold levels in various queues (buffers)), wherein the first and second buffers are allocated in a shared memory (Matsuo, Fig. 3A, global (shared) storage area 103, ¶¶ 94, 96) … and wherein the first priority level is associated with a first port and the second priority level is associated with a second port (Matsuo, Fig. 3A, ¶¶ 4, 94-96, each queue is associated with a respective port and each has packets of differing priority class);
assigning a priority value to a received packet (Matsuo, Fig. 3A, ¶¶ 4, 94-98, as packets arrive they are stored in a port queue that is associated with a priority class); and 
based on a depth of a buffer associated with the priority value of the received packet, with an addition of a portion of the received packet, exceeding a flow control threshold level corresponding to the priority value of the received packet, causing transmission of a flow control message to a sender of the received packet (Matsuo, Figs. 3A, 8, steps AA, AJ, AK, ¶¶ 115, 116, 123, 124, based on a depth of a buffer, i.e., how full the buffer is, for particular packets (i.e., priorities), a back pressure (BP) signal is issued to the sender of the packets);
wherein:
the different flow control threshold levels correspond to different packet data fill levels of the shared memory (Matsuo, Figs. 3A, 10, show different queues with different flow control threshold levels, and the overall shared memory 103 has respective flow control threshold levels, see ¶¶ 96-101, 135-138).
 
Matsuo does not expressly teach the remaining limitations. Mayer-Wolf remedies this and teaches that “different flow control threshold levels are allocated for different priority levels” and “when the hardware forwarding element circuitry is in operation, the different flow control threshold levels have respective spacings in the shared memory that are configurable (1) to be periodically recalculated based upon respective received packet data corresponding to the different priority levels, and (2) such that at least one of the spacings always remains non-zero.” Mayer-Wolf, Fig. 3, step 302, ¶¶ 10, 16, 29, 31, the threshold levels indicate a spacing in the shared memory that once full triggers traffic management options, and the thresholds are dynamically determined upon receipt of packets (i.e., a “periodically recalculated based upon respective received packet data”) at different priority levels, which correspond to different flows, and where the spacings (i.e., value of the thresholds) must be non-zero to have any significance. It is additionally noted that while Matsuo is considered to teach priority levels (see above), Mayer-Wolf explicitly teaches that “flow control threshold levels” are associated with respective “priority levels.” Mayer-Wolf, ¶¶ 16, 31. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to associate different flow control threshold levels with different priority levels, and have the shared be configurable to periodically recalculate the thresholds so as to allow the system to improve “sharing of the resource[s] in the network device among different packet flows or different ports … and improves overall traffic management”. See Mayer-Wolf, ¶ 10.

Regarding claim 30, Matsuo teaches:
Network element circuitry (Matsuo, Figs. 1, 2, LIU card 2, for example, is a type of circuitry, see ¶¶ 55-62) comprising: 
a first buffer to store a portion of a packet received by the network element circuitry; a second buffer to store a portion of a second packet received by the network element circuitry, wherein the first buffer and the second buffer are allocated in a shared memory (Matsuo, Fig. 3A shows various queues (buffers) for the LIU card2, where queues 100 and 101 are first and second buffers, respectively, for storing packets, and are allocated part of global (shared) memory 103, ¶¶ 94-96; see also Fig. 10, ¶¶ 135-138, which also has different flow control threshold levels in various queues (buffers));
circuitry (Matsuo, Figs. 1, 2, the switch and associated line cards are circuitry, see ¶¶ 62-80, the various wired connections and elements would suggest/imply to one of ordinary skill that these are circuitry) to associate a first flow control threshold level in the first buffer with a first priority level (Matsuo, Fig. 3A, ¶¶ 96-101, queue 100 (a first buffer) has a first flow control threshold level Tdi0, where each packet stored in the queue is associated with a respective priority class (level), see ¶¶ 4, 94; see also Fig. 10, ¶¶ 135-138, which also has different flow control threshold levels in various queues (buffers)); 
circuitry (Matsuo, Figs. 1, 2, the switch and associated line cards are circuitry, see ¶¶ 62-80, the various wired connections and elements would suggest/imply to one of ordinary skill that these are circuitry) to associate a second flow control threshold level in the second buffer with a second priority level  (Matsuo, Fig. 3A, ¶¶ 96-101, queue 101 (a second buffer) has a second flow control threshold level Tdi1, where each packet stored in the queue is associated with a respective priority class (level), see ¶¶ 4, 94) … and wherein the first priority level is associated with a first port and the second priority level is associated with a second port (Matsuo, Fig. 3A, ¶¶ 4, 94-96, each queue is associated with a respective port and each has packets of differing priority class);
circuitry (Matsuo, Figs. 1, 2, the switch and associated line cards are circuitry, see ¶¶ 62-80, the various wired connections and elements would suggest/imply to one of ordinary skill that these are circuitry) to assign a priority value to a received packet (Matsuo, Fig. 3A, ¶¶ 4, 94-98, as packets arrive they are stored in a port queue that is associated with a priority class); and 
circuitry (Matsuo, Figs. 1, 2, the switch and associated line cards are circuitry, see ¶¶ 62-80, the various wired connections and elements would suggest/imply to one of ordinary skill that these are circuitry) to: 
based on a depth of a buffer associated with the priority value of the received packet, with an addition of a portion of the received packet, exceeding a flow control 3threshold level corresponding to the priority value of the received packet, cause transmission of a flow control message to a sender of the received packet Matsuo, Figs. 3A, 8, steps AA, AJ, AK, ¶¶ 115, 116, 123, 124, based on a depth of a buffer, i.e., how full the buffer is, for particular packets (i.e., priorities), a back pressure (BP) signal is issued to the sender of the packets);
wherein:
the different flow control threshold levels correspond to different packet data fill levels of the shared memory (Matsuo, Figs. 3A, 10, show different queues with different flow control threshold levels, and the overall shared memory 103 has respective flow control threshold levels, see ¶¶ 96-101, 135-138).

Matsuo does not expressly teach the remaining limitations. Mayer-Wolf remedies this and teaches that “different flow control threshold levels are allocated for different priority levels” and “when the circuitry is in operation, the different flow control threshold levels have respective spacings in the shared memory that are configurable, by a network administrator, (1) to be periodically recalculated based upon respective received packet data corresponding to the different priority levels, and (2) such that at least one of the spacings always remains non-zero.” Mayer-Wolf, Fig. 3, step 302, ¶¶ 10, 16, 29, 31, the threshold levels indicate a spacing in the shared memory that once full triggers traffic management options, and the thresholds are dynamically determined upon receipt of packets (i.e., a “periodically recalculated based upon respective received packet data”) at different priority levels, which correspond to different flows, and where the spacings (i.e., value of the thresholds) must be non-zero to have any significance. It is additionally noted that while Matsuo is considered to teach priority levels (see above), Mayer-Wolf explicitly teaches that “flow control threshold levels” are associated with respective “priority levels.” Mayer-Wolf, ¶¶ 16, 31. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to associate different flow control threshold levels with different priority levels, and have the shared be configurable to periodically recalculate the thresholds so as to allow the system to improve “sharing of the resource[s] in the network device among different packet flows or different ports … and improves overall traffic management”. See Mayer-Wolf, ¶ 10.

Regarding claims 22 and 31, which depend from claims 21 and 30, respectively, Matsuo further teaches “the first priority level is a higher priority level than that of the second priority level and the first flow control threshold level is a higher level than that of the second flow control threshold level,” as recited in claims 22 and 31. Matsuo, Fig. 3A, the different queues have different priority levels (i.e., class levels) for their packets and different flow control threshold levels, Tdi0, Tdi1, etc., where one is higher than the other, thus, one flow control level and one priority level are higher than the others.

Regarding claims 23 and 32, which depend from claims 21 and 30, respectively, Matsuo further teaches “the shared memory is shared between a plurality of ports,” as recited in claims 23 and 32. Matsuo, Fig. 3A, the shared memory 103 is shared between a plurality of ports as represented by the other queues 100, 101, see also Figs. 1, 2, ¶¶ 51-54, 93-95.

Regarding claims 24 and 33, which depend from claims 21 and 30, respectively, Matsuo further teaches “the received packet is associated with a packet class,” as recited in claims 24 and 33. Matsuo, ¶¶ 4, 94.

Regarding claims 26 and 35, which depend from claims 21 and 30, respectively, Matsuo further teaches “the hardware forwarding element comprises a plurality of configurable ingress pipelines and a plurality of configurable egress pipelines,” as recited in claim 26, and the network element “comprising a plurality of configurable ingress pipelines and a plurality of configurable egress pipelines,” as recited in claim 35. Matsuo, Fig. 1, there are a plurality of pipelines as indicated by the number of ports in each LIU, see also ¶¶ 55-61.

Regarding claims 27 and 36, which depend from claims 26 and 35, respectively, Mayer-Wolf further teaches “one of the ingress pipelines assigns a priority value for the received packet,” as recited in claims 27 and 36. Mayer-Wolf, ¶¶ 14, 16, according to header information of a packet a port is determined, which has an associated priority, thus, the priority is assigned. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Matsuo to associate different flow control threshold levels with different priority levels, and assign these priority levels to a received packet, as in Mayer-Wolf, to allow the system to improve “sharing of the resource[s] in the network device among different packet flows or different ports … and improves overall traffic management”. See Mayer-Wolf, ¶ 10.

Regarding claim 28 and 37, which depend from claims 21 and 30, respectively, Mayer-Wolf further teaches “a priority value for the received packet is based on a source of the received packet, connection N-tuple, quality of service[,] or priority-related information in a header of the received packet,” as recited in claims 21 and 30. Mayer-Wolf, ¶¶ 14, 16, according to header information of a packet a port is determined, which has an associated priority, thus, the priority is assigned. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Matsuo to associate different flow control threshold levels with different priority levels, and assign these priority levels to a received packet, as in Mayer-Wolf, to allow the system to improve “sharing of the resource[s] in the network device among different packet flows or different ports … and improves overall traffic management”. See Mayer-Wolf, ¶ 10.

Regarding claims 29 and 38, which depend from claims 21 and 30, respectively, Matsuo further teaches “the flow control message requests the sender to pause sending packets to the hardware forwarding element,” as recited in claims 29 and 38. Matsuo, ¶¶ 70, 86.

Regarding claim 39, which depends from claim 30, Matsuo further teaches “circuitry to forward the received packet to another network device.” Matsuo, Figs. 1, 2, the switch and associated line cards are circuitry, see ¶¶ 62-80, the various wired connections and elements would suggest/imply to one of ordinary skill that these are circuitry; and the figures also show the data is forward to another network devices, such as an egress LIU or a device through the network NW2.

Claims 25, 34, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo (U.S. 2010/0238941) and Mayer-Wolf (U.S. 2017/0339062) as applied to respective claims 21 and 30, above, and further in view of Lund (U.S. 2007/0280277), all of which are in the same field of packet switching using buffers/queues as the claimed invention.

Regarding claims 25 and 34, which depend from claims 21 and 30, respectively, neither Matsuo nor Mayer-Wolf teaches the additionally recited limitation. Lund remedies this and teaches “dropping lower priority packets to save shared memory space for higher priority packets,” as recited in claim 25, and “circuitry to drop lower priority packets to save shared memory space for higher priority packets,” as recited in claim 34. Lund, Fig. 1B shows hardware/circuitry to carry out the associated functions, including dropping lower priority packets to save shared memory space, see ¶ 64. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine dropping lower priority packets, as in Lund, with the combination of Matsuo and Mayer-Wolf not only to save in shared memory space but also to help avoid congestion. See id.

Regarding claim 40, which depends from claim 30, neither Matsuo nor Mayer-Wolf teaches the additionally recited limitation. Lund remedies this and teaches “a server is coupled to the network element circuitry.” Lund, Fig. 1D, for example, host 181 may be thought of as a server that is coupled to various network element circuitries, see ¶¶ 10, 36, 43, 83. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to couple a server, such as in Lund, with the network element made obvious over Matsuo and Mayer-Wolf to take advantage of the different server-based applications running on the server. See Lund, ¶¶ 7, 10, 53.

Conclusion
While an updated search was performed, there was no new relevant and non-cumulative prior art found.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571)270-3413. The examiner can normally be reached Monday-Friday, 8:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA KADING/               Primary Examiner, Art Unit 2413                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that since the circuitry is in operation, as required by the claim language, there is no distinction between “configurable” and “configured”.
        2 For purposes of examination, as long as the circuitry is capable of being used by a network administrator, the language of the claim is considered met.